Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00529-CV

                                   Isabel MARTINEZ,
                                        Appellant

                                            v.

                          Ana LITOFSKY and Michael Litofsky,
                                     Appellees

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV05367
                      Honorable John Francis Davis, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs be assessed against appellant in
relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

      SIGNED October 23, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice